Opinion issued April 9, 2020




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00358-CR
                           ———————————
                   HERMAN ALFREDO LOPEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 16-CR-2498


                         MEMORANDUM OPINION

      Appellant, Herman Alfredo Lopez, pleaded not guilty to the felony offense

of possession with intent to deliver more than 400 grams of a controlled substance.

TEX. HEALTH & SAFETY CODE § 481.113(a), (e). Appellant was convicted and

sentenced by a jury to 20 years’ confinement in the Texas Department of Criminal
Justice. The jury also assessed a fine of $8,000. Appellant timely filed a notice of

appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id.; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.

1978). Counsel indicates that he has thoroughly reviewed the record and is unable

to advance any grounds of error that warrant reversal. See Anders, 386 U.S. at 744;

Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no

pet.). Appellant filed a motion to access the appellate record but did not file a pro

se response.1



1
      Counsel’s motion to withdraw informed this Court about his unsuccessful attempts
      to contact Appellant:

             Defendant is no longer in TDCJ-ID custody since December 19,
             2019. Movant was advised by TDCJ-ID that Defendant was
             removed to ICE custody. Movant is unable to locate Defendant in
             the ICE system. Movant has had no return response from
             Defendant’s contact numbers.

      We note that the Clerk of this Court sent notice that an Anders’s brief had been
      filed and that, if Appellant wished to file a response, then it was due on February
      5, 2020, to Appellant’s last known address. The notice was returned with the
      notation “return to sender . . . unable to forward.”
                                           2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d
763, 767 (Tex. Crim. App. 2009) (reviewing court must determine whether

arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note

that an appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Zachary Maloney must immediately send Appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c). We dismiss any pending motions as moot.




2
      Appointed counsel still has a duty to inform Appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997) (en banc).
                                           3
                                 PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4